599 So. 2d 82 (1992)
Albert D. GRAHAM
v.
STATE.
CR 91-125.
Court of Criminal Appeals of Alabama.
March 13, 1992.
Rehearing Denied May 1, 1992.
Albert D. Graham, pro se.
James H. Evans, Atty. Gen., and Margaret S. Childers, Asst. Atty. Gen., for appellee.
BOWEN, Judge.
This is an appeal from the denial of a petition for writ of habeas corpus. The motion of the Attorney General to reverse and remand this cause is granted. The petition challenging the alleged unconstitutional application of the Habitual Felony Offender Act should have been treated as a petition for post-conviction relief and transferred to the court of original conviction. See Rules 32.1(a), 32.4, 32.5, and 32.6, A.R.Crim.P. See also Goodson v. State, 588 So. 2d 937 (Ala.Cr.App.1991); Salter v. State, 594 So. 2d 249 (Ala.Cr.App.1992).
The judgment of the circuit court dismissing the petition for writ of habeas corpus is reversed. This cause is remanded with directions that the petition be treated as a petition for post-conviction relief, that the petition be returned to the petitioner so that he may have the opportunity to amend to comply with the proper form of the petition as required by Rule 32.6(a), and that this cause be transferred to the court *83 where the conviction occurred as required by Rule 32.5.
REVERSED AND REMANDED.
All Judges concur.